department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc ita uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel chicago retailers food pharmaceuticals from associate chief_counsel income_tax and accounting subject deductibility of settlement payments this field_service_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this field_service_advice should not be cited as precedent legend taxpayer dollar_figurea dollar_figureb dollar_figurec dollar_figured date date year year issues whether taxpayer may deduct dollar_figurea paid under a settlement agreement to the united_states in exchange for the government’s promise not to institute further civil or criminal actions against it or its current and former officers directors and employees under various federal statutes including sec_2 of the sherman act whether taxpayer may deduct dollar_figureb paid under a settlement agreement to the united_states in exchange for the government’s promise not to institute any civil or criminal actions against it or its current and former officers directors and employees under i the false claims act u s c et seq ii the lanham act u s c et seq and iii common_law theories including a breach of contract or warranty b negligent or fraudulent misrepresentation and c unjust enrichment or payment by mistake conclusions sec_162 does not apply to the dollar_figurea payment if the other requirements of sec_162 are met and if sec_162 does not apply then the payment is deductible as an ordinary and necessary business_expense a portion of the dollar_figureb payment may be nondeductible under sec_162 further factual development as to the intent of the parties is necessary to allocate the payment between compensatory and punitive purposes facts taxpayer is a corporation engaged in the distribution of electron tubes and power semiconductors taxpayer’s taxable_year ends on may 31st and it uses an accrual_method of accounting issue on date taxpayer pled guilty to a one-count information charging it with violating sec_1 of the sherman act as a part of the guilty plea taxpayer paid a fine of dollar_figurec the government believed it could also initiate a civil_action against taxpayer and or its employees under various federal statutes including sec_2 of the sherman act to recover damages from a conspiracy to monopolize trade and commerce instead of initiating an action the united_states entered into an agreement with taxpayer under which the government promised to refrain from instituting prosecuting or maintaining any_action cause of action suit or claim whether known or unknown against taxpayer its subsidiaries or any of their current or former officers directors or employees for monetary damages resulting from their participation in the alleged conspiracy to monopolize or from any other course of action that was a subject of the investigation in exchange taxpayer agreed to pay the united_states dollar_figurea as actual damages alleged to have resulted from taxpayer’s conduct taxpayer paid the dollar_figurea in year and deducted the entire amount as an ordinary and necessary business_expense under sec_162 on its year federal_income_tax return issue on or about date the defense electronics supply center a component of the department of defense awarded taxpayer a dollar_figured contract for the production of night vision image converter tubes as the result of another investigation of taxpayer the united_states believed that it had causes of action against taxpayer under ii iii the false claims act u s c et seq the lanham act u s c et seq and common_law theories including a b c breach of contract or warranty negligent or fraudulent misrepresentation and unjust enrichment or payment by mistake instead of initiating any of these causes of action the government entered into an agreement with taxpayer under which the government agreed to release waive and discharge taxpayer and its affiliates subsidiaries and current and former directors officers agents and employees from any civil or administrative monetary claims or causes of action the government also agreed that it would not bring any criminal charges against taxpayer or its current or former directors officers agents or employees with respect to the dollar_figured contract in exchange taxpayer agreed to pay the united_states dollar_figureb taxpayer paid the dollar_figureb in year and deducted the entire amount as an ordinary and necessary business_expense under sec_162 on its year federal_income_tax return law and analysis sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred by a taxpayer in carrying_on_a_trade_or_business amounts expended by a taxpayer engaged in a trade_or_business to avoid or settle litigation may be deductible as an ordinary business_expense see eg 302_f2d_481 2d cir 37_tc_845 acq 1962_2_cb_5 sec_162 however prohibits a deduction under sec_162 for any fine or similar penalty paid to a government for the violation of any law sec_1 b of the income_tax regulations defines a fine or similar penalty to include any amount i paid pursuant to conviction or a plea of nolo contendere for a crime in a criminal proceeding ii paid as a civil penalty imposed by federal state or local law iii paid in settlement of the taxpayer’s actual or potential liability for a fine or penalty civil or criminal or iv forfeited as collateral posted in connection with a proceeding which could result in imposition of such a fine or penalty sec_1_162-21 provides that compensatory_damages paid to a government do not constitute a fine or penalty sec_162 disallows a deduction for civil penalties that are imposed for the purpose of enforcing the law or as punishment for violation of the law however a civil payment even if it is labeled a penalty may be deductible if it is imposed to encourage compliance with the law or as a remedial measure to compensate another party 88_tc_1384 aff’d 850_f2d_611 9th cir 80_tc_804 s pac transp co 75_tc_497 allied-signal inc v commissioner t c memo aff’d 54_f3d_767 3d cir where a payment could serve both punitive and compensatory purposes it is necessary to determine which purpose the payment was designed to serve s b restaurant inc v commis73_tc_1226 72_tc_1136 48_tc_15 the characterization of a payment for purposes of sec_162 depends on the origin of the liability giving rise to the payment 756_f2d_44 6th cir middle atl distribs t c pincite 67_tc_818 the origin of a settlement payment would generally be the original claim to which the payment relates see 600_f2d_1360 cl_ct however courts will typically give effect to the express characterization of a settlement payment by the parties to a settlement agreement see middle atl distribs t c pincite grossman sons inc t c pincite revrul_80_334 1980_2_cb_61 in ascertaining whether a payment is punitive or compensatory courts analyze the purpose of the statute imposing the penalty or forming the basis of claims that are settled both the language of the statute and its legislative_history are relevant to this inquiry if the law is designed to compensate the injured party for its damages then sec_162 is likely to be inapplicable see eg 708_f2d_1043 6th cir holding that liquidated_damages for violating state truck weight limits were compensatory based on the structure and language of the relevant provision if the law is designed to be punitive or to deter the type of conduct committed by the taxpayer then the payment is likely covered by sec_162 see eg 894_f2d_1197 10th cir holding that amounts paid for violating the federal water pollution control act were penalties because on balance the civil penalty provision served a deterrent and retributive function similar to a criminal fine colt indus inc v united_states cl_ct holding that civil penalties under the clean air act and the clean water act had a punitive purpose and were nondeductible aff’d 880_f2d_1311 fed cir huff t c pincite concluding that a civil penalty had a punitive purpose based on a state supreme court decision holding that the statute imposing the penalty was designed to penalize defendants if it cannot be determined whether a statute imposing a penalty serves compensatory or punitive purposes or if the statute serves both purposes it is necessary to consider the specific facts surrounding the payment at issue including a comparison of the payment amount with the actual damages caused by the conduct at issue if a payment exceeds the amount needed to compensate the victim or if it is in addition to a separate compensatory payment it can often be inferred that the payment had a punitive purpose see eg adolf meller co f 2d pincite holding that a dollar_figure payment in settlement of a customs penalty was punitive where it was in addition to lost customs duties paid issue after our telephone conversation on date we understand that you have concluded that the dollar_figurea settlement payment was intended to compensate the government and that sec_162 is therefore inapplicable based on the information you have provided us we concur with this conclusion the settlement agreement between taxpayer and the government describes the payment as actual damages alleged to have resulted from taxpayer’s participation in the alleged monopolization and conspiracy to monopolize furthermore the settlement memorandum prepared by the department of justice in connection with the settlement states that the dollar_figurea may not fully compensate the government for its monetary damages see sec_1_162-21 example concluding that sec_162 does not preclude deduction of actual damages paid as a result of a civil suit under sec_4a of the clayton act after the taxpayer had been convicted and fined under sec_1 of the sherman act issue in talley indus inc v commissioner t c memo aff’d u s app lexis 9th cir date the tax_court considered on remand from the ninth circuit the deductibility of a settlement payment made by the taxpayer to discharge its potential civil liability under the false claims act and the truth in negotiation act the court held that the taxpayer could not deduct dollar_figure the portion of the payment in excess of the government’s dollar_figure million actual damages the settlement agreement did not characterize the dollar_figure million payment as either compensation to the government for its losses or as a penalty the ninth circuit’s earlier opinion had noted that the false claims act has both compensatory and deterrence purposes 116_f3d_382 9th cir citing 721_f2d_282 9th cir rev’g t c memo see also grossman sons inc t c pincite therefore the deductibility of the dollar_figure depended on what purpose the payment was designed to serve talley f 3d pincite citing waldman t c pincite the tax_court stated that this issue turned on the intent of the parties and that the taxpayer bore the burden of proving that the parties intended the dollar_figure to represent compensation because the taxpayer failed to meet that burden the tax_court held that the taxpayer could not deduct the dollar_figure portion of the payment under sec_162 the settlement agreement between taxpayer and the government is silent as to whether the dollar_figureb payment is intended to be compensation or a penalty the potential claims that were discharged by the settlement agreement included claims under the false claims act the lanham act and various common_law theories as noted above the false claims act could serve compensatory or punitive purposes therefore as far as the dollar_figureb payment relates to claims under the false claims act its deductibility will depend on which purpose the payment was designed to serve sec_35 of the lanham act u s c a provides that any monetary recovery under such section shall constitute compensation and not a penalty see also 34_f3d_1340 ndollar_figure 7th cir stating that monetary recovery under sec_35 of the lanham act must be compensatory in nature and not punitive sec_35 of the lanham act provides monetary remedies for any violation of sec_43 c or d of the lanham act u s c a c or d or a willful violation of sec_43 of the lanham act u s c c however sec_35 of the lanham act u s c b provides for monetary recovery in the amount of three times the defendant’s profits or damages whichever is greater sec_35 of the lanham act applies to certain violations of sec_32 of the lanham act u s c a or u s c therefore it appears that sec_162 could not apply to any portion of a payment under sec_35 of the lanham act because such payments are compensatory by definition however it is possible for payments pursuant to sec_35 of the lanham act to be covered by sec_162 the information you have provided us does not reveal what part of the lanham act the government believed taxpayer violated or what portion of the settlement should be attributed to lanham act violations therefore we cannot draw a conclusion as to what portion of the dollar_figureb payment may be nondeductible under sec_162 as a fine or penalty under the lanham act in sum the deductibility of the dollar_figureb settlement payment will depend on ascertaining the intent of the parties as to what purpose the payment was designed to serve we agree with your conclusion that further development of the facts leading up to the settlement of the case is necessary although the settlement agreement is silent as to the purpose of the payment any correspondence between taxpayer and the justice_department regarding the settlement may shed light on the parties’ intentions any settlement memorandum that may have been prepared by the justice_department in connection with the dollar_figureb settlement may also be helpful in this regard although we are unable based on the information provided to conclude what if any portion of the dollar_figureb settlement is nondeductible under sec_162 it is relevant to compare the settlement amount to the dollar_figured amount of the contract to which the government’s claims related the fact that the settlement amount is significantly larger than the total contract amount suggests that some portion of the settlement payment is likely punitive and subject_to sec_162 further factual development is necessary to determine what that portion should be case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
